EXAMINER'S AMENDMENT
This Office Action is responsive to Applicant' s claim amendment filed Aug. 15, 2022. The amendment is entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 22, first line is amended to 
“The system of claim 1, wherein the frequency doubled third electromagnetic radiation”


			Statement of Examiner’s Reasons for Allowance
Claims 1-2, 5-6, 11, 13-15, 18-19, and 22 are allowed.  The following is an examiner' s statement of reasons for allowance: the prior art does not disclose or make obvious, a system of parametric generation and amplification comprising, a photonic crystal fiber comprising one of silica, fluoride, and tellurite, wherein dispersion in the fiber causes a wavelength of the first electromagnetic radiation wave, a second wavelength of the second electromagnetic radiation wave, a third wavelength of the third electromagnetic radiation wave, and a fourth wavelength of the fourth electromagnetic radiation wave to all be phase matched, wherein parametric generation and amplification is achieved by four wave mixing, wherein the first photonic crystal fiber emits the third electromagnetic wave and the fourth electromagnetic radiation wave based on the four wave mixing, and at least one nonlinear crystal to frequency double at least one of the third electromagnetic wave and the fourth electromagnetic wave through second-harmonic generation.  Further, the prior art does not disclose or make obvious, tuning the pump laser and the nonlinear crystal to vary a third electromagnetic radiation wave wavelength within the UV and VIS spectral regions, and to vary a fourth electromagnetic radiation wave wavelength within NIR and SWIR spectral regions, in conjunction with other elements of the claims. 

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	
/ERIC L BOLDA/Primary Examiner, Art Unit 3645